Citation Nr: 9913956	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-30 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for endometriosis.  

2.  Entitlement to service connection for abnormal pap 
smears.  


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran served on active duty from September 1975 and 
September 1995.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


REMAND

The veteran seeks service connection for endometriosis and 
for abnormal Pap smears, which she argues were incurred in 
service.  

The record shows that the veteran was treated in service for 
gynecological complaints on several occasions including in 
1979, after complaining of vaginal bleeding.  In October 
1979, a biopsy showed chronic endometriosis and moderate 
dysplasia of squamous epithelium, and marked chronic 
cervicitis.  In December 1979, a biopsy of the cervix showed 
a diagnosis of chronic endometriosis.  On VA examination in 
October 1995, it was noted that the veteran was having her 
menses at the time, and that there was a scant bloody 
discharge.  The examiner diagnosed, status post tubal 
ligation; history of endometriosis; and history of abnormal 
Pap smear.  The veteran has requested that another VA 
examination be performed.  She stated that she was not given 
a thorough examination due to her having her menses and that 
no diagnostic tests, including a Pap smear, were performed.  

Records from the Wright Patterson Air Force Base dated in 
1996 show a tissue examination report after curettage of 
minute fragments of mucus, red blood cells, and scanty 
fragments of metaplastic squamous cells with koilocytosis.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") has held 
that the duty to assist includes the duty to obtain adequate 
and contemporaneous VA examinations, including examinations 
by specialists when indicated, and to obtain medical records 
to which the veteran has referred or which may be pertinent 
to the issues.  Littke v. Derwinski, 1 Vet.App. 90 (1990); 
Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. 
Derwinski, 1 Vet.App. 121 (1991).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill the 
statutory duty to assist.  Ascherl v. Brown, 4 Vet.App. 371, 
377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated her for her 
gynecological complaints since service.  
With any necessary authorization, the RO 
should attempt to obtain and associate 
with the claims folder copies of all 
pertinent treatment reports identified by 
the veteran which are not currently of 
record. 

2.  The RO should schedule the veteran 
for an examination by a board certified 
gynecologist, if available, to evaluate 
the veteran's complaints.  All indicated 
tests, including a Pap smear, should be 
performed and the findings must be 
documented and interpreted.  

The examiner must be supplied with a copy 
of this remand and also must review the 
entire claims folder in conjunction with 
the examination.  The examiner must 
render an opinion, with the degree of 
probability 
expressed, regarding whether any 
currently diagnosed gynecologic 
disability is more likely than not 
related to the treatment the veteran 
underwent during her military service, or 
if not manifested during service, the 
approximate date of onset of such 
disability.  The etiology of any chronic 
gynecologic disorder that may be 
presently manifested must be expressed.  
Such opinion may be expressed in terms 
that state it is "more likely" that one 
rather then the other was the etiology of 
any current pathology found.  The 
gynecologist should opine, with the 
degree of probability expressed, whether 
the veteran's complaints and treatment in 
service represented any underlying 
chronic gynecologic disease, including 
but not limited to endometriosis.  A 
complete rationale for all opinions and 
conclusions expressed should be given.  

3.  After the examinations have been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  

4.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal.  



After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and her representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





